Ryan, J.
On January 21, 1930, Herzstein, one of the judgment debtors, entered into an oral' agreement with the New York Credit-men’s Adjustment Bureau, Inc., as trustee, to deposit the sum of $25 weekly until the total sum of $1,500 had been so deposited for the purpose of applying same pro rata among the creditors of the Blue Belle Dress Company, of which all the creditors had notice. To the date of the examination $550 had been so deposited. Counsel for the moving party urges that said agreement is of no effect, as. being in contravention of the provisions of section 3 of the Debtor and Creditor Law (as amd. by Laws of 1914, chap. 360) in that it was oral. I do not think the agreement in question comes within the purview of that law. In no sense can it be considered a general assignment which contemplates an absolute conveyance by which the legal and equitable estate is divested out of the assignor. Motion for reargument granted and on such reargument and a reading of the affidavits submitted I find no reason for disturbing the determination previously made. The motion is denied, with ten dollars costs.